As filed with the Securities and Exchange Commission on April 21, 2008 File No.811-21067 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) X REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Post-effective Amendment No. 6 Torrey International Strategy Partners, LLC (Exact Name of Registrant as Specified in Charter) 505 Park Avenue, Fifth Floor, New York, New York 10022 (Address of Principal Executive Offices) (212) 644-7800 (Registrant's Telephone Number) Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 (Name and Address of Agent for Service) Copies of Communications to: Patricia A. Poglinco Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 EXPLANATORY NOTE This Registration Statement has been filed by Registrant pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the "1940 Act").Interests in the Registrant are not being registered under the Securities Act of 1933, as amended (the "1933 Act"), and will be issued solely in private placement transactions that do not involve any "public offering" within the meaning of Section 4(2) of the 1933 Act.Investments in Registrant may only be made by individuals or entities that are "accredited investors" within the meaning of Regulation D under the 1933 Act and "qualified clients" within the meaning of Rule 205-3 under the Investment Advisers Act of 1940, as amended, or “qualified purchasers” within the meaning of Section 2(a)(51)(A) of the 1940 Act.This Registration Statement does not constitute an offer to sell, or the solicitation of an offer to buy, interests in Registrant. Information included in the Private Placement Memoranda for Torrey U.S. Strategy Partners, LLC and Torrey International Strategy Partners, LLC (the "Private Placement Memoranda") contained in Post-effective Amendment No. 5 to the Registration Statement, filed July 23, 2007, is incorporated herein by reference, except that certain disclosure in the Private Placement Memoranda is replaced and/or supplemented, as the case may be, with the following set forth below in the Supplement to the Private Placement Memoranda. A-2 Supplement dated April 21, 2008 to the Private Placement Memoranda dated July 2007 of TORREY U.S. STRATEGY PARTNERS, LLC and TORREY INTERNATIONALSTRATEGY PARTNERS, LLC (Delaware Limited Liability Companies) Investment Adviser: Administrator: Torrey Associates, LLC Price Meadows Incorporated 505 Park Avenue Attention:Offshore Department Fifth Floor 11747 NE First Street, Suite 202 New York, New York 10022 Bellevue, Washington98005 United States of America United States of America THIS SUPPLEMENT (“SUPPLEMENT”) IS BEING FILED IN CONNECTION WITH THE THREE PRIVATE PLACEMENT MEMORANDA, DATED JULY 2007 (“MEMORANDA”), FOR LIMITED LIABILITY COMPANY UNITS (“UNITS”) OF TORREY U.S. STRATEGY PARTNERS, LLC AND TORREY INTERNATIONAL STRATEGY PARTNERS, LLC, EACH A DELAWARE LIMITED LIABILITY COMPANY (EACH A "FUND" AND COLLECTIVELY, THE “FUNDS”).THE MEMORANDA ARE IDENTICAL EXCEPT FOR THE IDENTITY AND CERTAIN DESCRIPTIVE INFORMATION REGARDING THE PLACEMENT AGENT. THIS SUPPLEMENT CONTAINS THE SUBSTANTIVE REVISIONS AND CLARIFICATIONS THAT HAVE BEEN MADE TO CERTAIN OF THE PROVISIONS SET FORTH IN THE MEMORANDA.THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT WHICH IS CONTAINED IN THE MEMORANDA, AND SHOULD BE READ IN CONJUNCTION WITH SUCH MEMORANDA.TO THE EXTENT THAT ANY OF THE TERMS CONTAINED IN THE MEMORANDA ARE INCONSISTENT WITH THE TERMS CONTAINED IN THIS SUPPLEMENT, THE PROVISIONS OF THIS SUPPLEMENT SHALL CONTROL.UNLESS OTHERWISE DESCRIBED IN THIS SUPPLEMENT, ALL OTHER TERMS AND CONDITIONS RELATING TO THE FUNDS’ OFFERING OF UNITS REMAIN THE SAME. ALL CAPITALIZED TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE MEMORANDA. A-3 At a meeting of the Board of Managers of the Funds held on March 27, 2008, Mr.
